Citation Nr: 1512087	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-07 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, and depression.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  The Board remanded the claim in March 2014 for additional development. 

As will be discussed below, the directives of the remand were not successfully completed.  Accordingly, the Board finds that VA has not substantially complied with the Board's remands with regard to this appeal.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded this claim in March 2014.  Unfortunately, the Board finds that some of the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  See Stegall, at 271.

The Veteran contends that he suffers an acquired psychiatric disorder, to include PTSD, depression, and anxiety, related to his service in Vietnam.  The VA treatment records during the appeal period reflect a diagnosis of these three psychiatric disorders, based upon such reported symptoms as feeling unsecure, feeling depressed, remembering Vietnam, never being able to forget the people he saw in Vietnam that were dead, feeling like life was not worth living, being reminded of Vietnam when hearing dynamite being illegally set off in his neighborhood, hearing voices like he was in a specific shoot out in Vietnam, seeing Vietnamese going to look for food in the middle of the night, and having nightmares and flashbacks about Vietnam.  However, despite these records, on VA examination in October 2011, it was concluded that the Veteran did not suffer from a psychiatric disorder.  On September 2013 VA examination, the Veteran reported a variety of service stressors to include the death of soldiers which were determined to be adequate to support a diagnosis of PTSD.  However, the examiner found that the Veteran did not meet all criterion necessary for a diagnosis of PTSD, to include Criterion E and F.   The Veteran was diagnosed instead with an anxiety disorder.  The examiner opined that the Veteran's anxiety disorder was not related to his service because there was no indication if any psychiatric complaints in service, within one year following discharge from service, or for many years thereafter, with the first record of care being in 2007.  

In April 2014, the Board remanded the claim so that a VA examiner could discuss the Veteran's lay statements of post-service and current psychiatric symptoms, and provide an etiological opinion with regard to all currently diagnosed psychiatric disorders.  In May 2014, a VA examiner stated once again that the Veteran did not meet the criteria for a diagnosis of PTSD, and that his anxiety disorder was not the result of his service, as there was no indication of psychiatric complaints or treatment in service, within one year following service, or for 40 years thereafter.  The examiner added that the Veteran's mental disorder had a close temporal relationship with his retirement due to the proximity of when he first sought treatment.

The Board finds that the May 2014 VA opinion is inadequate to decide the Veteran's claim.  For one, it does not address the etiology of all diagnosed psychiatric disorders, to include depression.  Moreover, it does not address any of the Veteran's reported post-service and current reported symptoms, as described above.  In that regard, the Veteran is competent to report the effects of his service on his mental state.  Such lay statements should be taken into account on VA examination.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the etiology of the Veteran's acquired psychiatric disorder.  The examiner should review this Remand, as well as the claims file.  A thorough rationale should accompany any opinion reached.  The examiner should address the following questions:

a) Diagnose any and all current acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD, and whether he suffers from an anxiety disorder and/or depression.  If he does not suffer from these psychiatric disorders, the examiner should explain why the Veteran does not meet the criteria for each disorder.

 b) If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on the lay evidence, to include the VA treatment records showing the Veteran's symptoms of feeling unsecure, feeling depressed, remembering Vietnam, never being able to forget the people he saw in Vietnam that were dead, feeling like life was not worth living, being reminded of Vietnam when hearing dynamite being illegally set off in his neighborhood, hearing voices like he was in a specific shoot out in Vietnam, seeing Vietnamese going to look for food in the middle of the night, and having nightmares and flashbacks about Vietnam.  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

c) If the Veteran suffers from a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, to include anxiety or depression, is related to the Veteran's active duty.  Again, in offering the opinions, the examiner must acknowledge and comment on the lay evidence, to include the VA treatment records showing the Veteran's symptoms of feeling unsecure, feeling depressed, remembering Vietnam, never being able to forget the people he saw in Vietnam that were dead, feeling like life was not worth living, being reminded of Vietnam when hearing dynamite being illegally set off in his neighborhood, hearing voices like he was in a specific shoot out in Vietnam, seeing Vietnamese going to look for food in the middle of the night, and having nightmares and flashbacks about Vietnam.

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




